t c summary opinion united_states tax_court douglas l and nancy h maxfield petitioners v commissioner of internal revenue respondent docket no 8075-04s filed date douglas l and nancy h maxfield pro_se avery cousins iii for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect during the years in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ and federal income taxes and accuracy-related_penalties as follows years deficiency sec_6662 penalty dollar_figure big_number dollar_figure dollar_figure the issues are whether petitioners are entitled to various deductions claimed on schedule c profit or loss from business for the years in issue and whether petitioners are liable for the penalties under sec_6662 at the time the petition was filed petitioners resided in bowie maryland background the facts may be summarized as follows petitioners filed federal_income_tax returns for the taxable years and each return included a schedule c for common sense consultants inc csci and galaxy galaxy petitioners reported gross_receipts cost_of_goods_sold and deductions for the two entities as follows galaxy gross_receipts cost_of_goods_sold expenses advertising bad_debt travel dollar_figure big_number -0- -0- dollar_figure csci was not incorporated other expenses mountain view bank service charge bank tracing costs csci -0- -0- -0- big_number gross_receipts dollar_figure big_number cost_of_goods_sold expenses big_number advertising car depreciation insurance legal office rental repairs supplies taxes licenses travel meals entertainment utilities equipment upgrades work_clothes lodging publications political contributions donations postage training etc expenses boat dry cleaning equipment materials big_number -0- big_number big_number big_number big_number big_number -0- big_number -0- big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number -0- big_number -0- big_number -0- -0- big_number galaxy appears to have been a conduit for credit card payments for rents on cabins in washington state that were owned by the mother and brother of petitioner douglas l maxfield petitioner the reason for this arrangement is unclear csci is using petitioner’s words an umbrella business that deals in legal issues construction issues any sic advice while petitioner allegedly gives legal advice he does not practice law apparently the construction aspect of csci during the years before the court involved property belonging to the parents of petitioner nancy h maxfield petitioner also was a hearing officer for section assistance and terminations in prince george’s county maryland for which he was paid dollar_figure petitioner’s records for the deductions listed above consisted of credit card monthly statements with respect to the expenses for car repairs and a portion of the insurance the deductions allegedly relate to petitioner’s expenses for local transportation petitioner claimed deductions for both alleged mileage and actual expenses the travel and lodging_expenses relate to trips to california florida and texas by automobile and to alaska and washington state by airplane petitioner did not maintain any logs or similar type records concerning the automobile or travel_expenses the deductions for insurance include insurance for automobiles a boat homeowners insurance and life_insurance on petitioner at trial respondent was willing to allow the following cost_of_goods_sold and deductions for trade_or_business_expenses cost of goods sold1 dollar_figure deductions -0- car insurance legal supplies utilities publications postage training etc advertising2 big_number -0- dollar_figure big_number -0- claimed with respect to galaxy claimed with respect to galaxy these deductions are based on the assumption that petitioner operated a trade_or_business of being a housing hearing officer for the county under csci during the trial the parties agreed that galaxy was a conduit the income should not have been reported and the deductions claimed other than those stated for the year and the amounts paid to petitioner’s mother were not allowable a deductions discussion sec_162 allows a deduction for all the ordinary and necessary expenses paid during the taxable_year in carrying on any trade_or_business similarly sec_212 allows deductions for ordinary and necessary expenses_incurred for the production_or_collection_of_income on the other hand no deduction shall be allowed for personal living or family_expenses sec_262 furthermore sec_274 provides that no deduction shall be allowed inter alia with respect to travel and entertainment_expenses and listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of such expense or item the time and place of the travel entertainment or use of the property the business_purpose of the item and the business relationship to the taxpayer of the persons entertained or using the property listed_property includes passenger automobiles sec_280f petitioner claims to have two separate businesses operating under the names of galaxy and csci petitioner's testimony concerning both was confusing it is axiomatic that a taxpayer must be engaged in a trade_or_business if any expense is deductible under sec_162 respondent concedes that petitioner was engaged in a trade_or_business but as far as we can determine from this record that concession is based on petitioner’s activity as a hearing officer for the county petitioner also claims that he deals in legal issues we found that his testimony concerning this activity was at best confusing and contradictory first his testimony concerning income from this activity was obtuse he went out to california and did an estate out there when my cousin died he went to florida as a process server and served my ex son-in-law some papers he helped several old folks in texas with social_security and got them food stamps and a little money and their medical services he helped another person get veteran’s benefits petitioner is not licensed to practice law furthermore he has no records concerning these activities and there is no indication of what if any income petitioner derived from these endeavors second with regard to the construction activity petitioner testified that he had closed that activity before the year while there is some indication that some work was done on his in-laws’ residence petitioner’s role in that work is unspecified most of the deductions claimed for expenses are patently without legal bases petitioner claimed deductions for boat expenses but he has no records to support any business use of the boat he has no logs or any other documentation showing the business use of any automobiles that satisfy the requirements of sec_274 moreover he deducted both actual expenses and the provisions of sec_7491 do not apply petitioners have not satisfied the record-keeping requirements of sec_7491 respondent however did allow a deduction for automobile expenses based on mileage that includes an element of the cost of insurance mileage for the automobiles the deductions claimed for clothes and food were for everyday clothing and meals which are clearly personal expenses the claimed utility expense deductions were for the total utilities for his home and clearly have more than an incidental personal portion in the amount claimed even putting aside the failure to comply with sec_274 there is no evidence as to the business nature of the claimed travel and lodging_expenses petitioner’s testimony concerning the travel_expenses indicates that members of his family traveled with him the insurance other than that allowed by respondent consisted of personal life_insurance and automobile insurance in sum we find no basis for the amount of the deductions claimed b sec_6662 penalties sec_6662 provides a penalty in an amount equal to percent of the portion of any underpayment attributable to among other things negligence or disregard of rules or regulations sec_6662 ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by the taxpayer to keep respondent allowed a portion of the utilities and homeowners insurance based on petitioner’s use of a portion of his home for business purposes adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs we have no difficulty in finding that petitioners are guilty of negligence for both years before the court they claimed deductions that are clearly improper and made no attempt to keep satisfactory records as required by sec_6001 petitioners claim that they used turbo tax a computer_program for preparing tax returns and any fault lies with that program while sec_6664 provides an exception for a portion of the underpayment due to reasonable_cause petitioner’s have not shown reasonable_cause here the turbo tax program depends on the entry of correct information petitioners certainly knew that they were deducting personal expenses when they entered items such as routine meals clothing insurance etc respondent’s determinations are sustained reviewed and adopted as the report of the small_tax_case division to reflect respondent’s concessions at trial decision will be entered under rule respondent has met his burden of production with respect to the penalties sec_7491 and petitioners bear the burden_of_proof 116_tc_438
